IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Douglas Edgell and Aliquippa-Hopewell  :
Fraternal Order of Police James W.     :
Naim Memorial Lodge No. 26,            :
                   Appellants          :
                                       :
               v.                      :
                                       :
City of Aliquippa and Dwan B. Walker, :
Mayor/Council President; Matthew       :
Mottes, Council Member; Donald C.      :
Walker III, Council Member; Jennifer :
Milliner, Council Member; Arthur J.    :
Piroli, Jr., Council Member; Samuel L. :      No. 860 C.D. 2020
Gill, City Administrator               :      Argued: February 7, 2022


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE STACY WALLACE, Judge

OPINION BY
JUDGE COVEY                                           FILED: March 4, 2022

             Former City of Aliquippa (City) Police Captain Douglas Edgell
(Captain Edgell) and the City-Hopewell Fraternal Order of Police James W. Naim
Memorial Lodge No. 26 (Union) (collectively, Appellants) appeal from the Beaver
County Common Pleas Court’s (trial court) August 19, 2020 order sustaining the
City’s, City Mayor/Council President Dwan B. Walker’s, City Council Members
Matthew Mottes, Donald C. Walker, III, Jennifer Milliner, Arthur J. Piroli, Jr.’s, and
City Administrator Samuel L. Gill’s (City Administrator Gill) (collectively,
Appellees) preliminary objection (Preliminary Objection) to Appellants’ Complaint
(Complaint) and dismissing Appellants’ Complaint. The issue before this Court is
whether the trial court erred by dismissing Appellants’ Complaint for lack of subject
matter jurisdiction due to Appellants’ failure to exhaust administrative remedies
under the Union and the City’s Collective Bargaining Agreement (CBA).1 After
review, this Court affirms.


                                          Background2
               In March 1995, the City hired Captain Edgell as a police officer. See
Reproduced Record (R.R.) at 9a; Complaint ¶ 15. On July 30, 2015, at the age of
50, Captain Edgell retired from City employment in good standing and began
receiving his pension and payout of vested benefits under the CBA.3 See id. The
CBA in effect when Captain Edgell retired, January 1, 2005 to December 31, 2007,
as modified, provided, in relevant part, that employees who retire during the CBA’s
term shall be eligible to receive up to $400.00 per month, beginning the month
following the month in which they retire through their 65th birthday, to be used to
obtain post-retirement health care insurance.4 See R.R. at 9a-11a; Complaint ¶ 17.

       1
          Appellants separated this issue into three distinct issues: whether the trial court erred by
dismissing the Complaint for lack of subject matter jurisdiction due to Appellants’ failure to
exhaust administrative remedies: (1) under the CBA, where the CBA’s clear terms permit only
regular full-time presently employed officers to process CBA disputes pursuant to the grievance
procedure; (2) under City Ordinance No. 1 of 2009 of the City Police Pension Plan, as amended
and restated, effective January 1, 2007 (Ordinance/Pension Plan), where vested CBA benefits
concerning entitlement to a post-retirement health insurance stipend and unpaid wages are in
dispute - not pension benefits; and (3) where it is not clear from the record that said remedies
would be adequate. See Appellants’ Br. at 6. Because all three issues are subsumed in the first
issue, this Court has combined them.
        2
          The facts are as stated in Appellants’ Complaint filed in the trial court.
        3
          The CBA in effect at the time of Captain Edgell’s retirement was the CBA effective
January 1, 2005 to December 31, 2007, as modified by the December 20, 2011 Interest Arbitration
Award effective January 1, 2008 to December 31, 2012, and as further modified by the parties’
Interest Arbitration Agreement effective January 1, 2015 through December 31, 2018. See R.R.
at 9a; Complaint ¶ 16.
        4
          Captain Edgell alleges that, as a retired City police officer, he does not have the ability
to grieve contract disputes, such as the denial of CBA health insurance benefits, pursuant to the
CBA grievance procedure. See R.R. at 14a; Complaint ¶ 22. He maintains that CBA Article II
and Article XV limit grievances to City employees, whereas Captain Edgell ceased being a City
employee upon his retirement date, after which he became aware of the City’s breach/violation of
the CBA when the benefit was not paid. See id.
                                                  2
            Specifically, Article XVIII of the CBA provides:
            ARTICLE XVIII - HEALTH, WELFARE AND
            PENSION
            ....
            SECTION 3 - Employees Retiring During the Term of the
            Agreement
            A. Employees who retire during the term of [the CBA]
            shall be eligible to receive, beginning the month following
            the month in which they retire, through their 65th birthday,
            up to $400.00 per month with this money to be used to
            obtain post[-]retirement health care insurance. . . . A
            retired employee who has access to coverage for
            himself/herself and/or his/her spouse (for example,
            through the post[-]retirement employment of the former
            employee, or through a spouse’s employment) must take
            advantage of such an opportunity rather than through the
            benefit provided in this paragraph. Where such access
            would require from the former employee out-of-pocket
            contributions towards premiums, the retired employee
            shall be eligible to receive up to $400.00 per month
            towards the payment of such premiums. . . . A retiree who
            receives benefits under this provision and who
            subsequently develops an opportunity to receive health
            insurance coverage that does not impose an out[-]of-
            pocket cost on the former employee, or imposes a reduced
            out-of-pocket cost on the former employee, must promptly
            notify the City of its reduced monthly monetary
            obligation. . . . If the City deems it in its best interests to
            do so, the City can make arrangements with the former
            employee to pay the benefit provided in [the CBA] directly
            to the health care insurer. . . . This potential monthly
            payment of up to $400.00 per month shall exist primarily
            to provide post-retirement health care coverage for the
            retired employee, and incidentally to provide health care
            coverage for a spouse who does not have access,
            independently, to his/her own health care coverage.
            Access to this benefit, for an eligible former employee or
            the eligible spouse of a former employee, shall cease upon
            the retiree’s sixty-fifth (65th) birthday.

R.R. at 51a, 56a-57a (italic emphasis added).

                                          3
               Captain Edgell paid nothing toward his health insurance from August
1, 2015 to December 31, 2015, because the City covered the monthly cost that was
less per month than paying him the $400.00 allowance to obtain his own coverage,
which was permissible due to the past practice. See R.R. at 19a; Complaint ¶ 26.
Pursuant to the CBA, the $400.00 allowance would have been payable starting
August 30, 2015/September 1, 2015, if it had been paid from the beginning and not
delayed by the City’s coverage and payment of Captain Edgell’s health insurance.
See id. In January 2016, the City removed Captain Edgell from its police officer
health insurance policy, thereby ending coverage for him and his spouse due to the
change of policy year. See id.; Complaint ¶ 27. Captain Edgell discovered this when
he attempted to purchase prescriptions that totaled more than $1,000.00, rather than
the usual $80.00 co-pay under the City’s insurance plan. See id. Captain Edgell’s
January 2016 removal from the insurance policy should have triggered the City’s
payment of the CBA’s monthly allowance so Captain Edgell could obtain health
insurance for himself and his spouse. See id.; Complaint ¶ 28.
               Upon learning of the situation, Captain Edgell wrote to City
Administrator Gill, and requested that the City remove him from Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA)5 coverage. See R.R. at 19a;
Complaint ¶ 29. City Administrator Gill responded that Captain Edgell and his
spouse’s removal from the health insurance policy was a mistake, and that the City
would rectify the error. See id. However, the City did not correct the issue. See id.;
Complaint ¶ 30. Instead, on February 11, 2016, Captain Edgell received a letter
from City Administrator Gill (February 11, 2016 Letter) which indicated that the
City’s records showed that Captain Edgell received his last vacation paycheck on
November 6, 2015 (for the pay period ending October 31, 2015) and, as a result of


      5
          29 U.S.C. §§ 1161-1169.
                                          4
the COBRA provisions and the CBA, the City was required to continue his insurance
until December 31, 2015. See id.; see also R.R. at 117a-118a; Complaint Ex. 6.
             The City claimed that it forwarded correspondence to all current
employees concerning health insurance information advising them to select and
update their current health plan benefits information.           See id.    The City
acknowledged that Captain Edgell informed the City of his choice to remain on the
current plan. See id. City Administrator Gill averred it was his belief that Captain
Edgell did not review the language in the CBA regarding non-active employees, and
declared that, when Captain Edgell contacted the City stating that he did not have
any health insurance, the City’s records showed that Captain Edgell had not made
arrangements for payments to be made directly to Municipal Employers Insurance
Trust (MEIT), the City’s health insurer, or to the City for continued coverage under
the City’s health plan. See id. The City claimed that, in good faith, it reached out to
MEIT to get Captain Edgell on the retirement or non-active plan after Captain Edgell
told the City of the situation. See id. In addition, by the February 11, 2016 Letter,
the City billed Captain Edgell $10,453.35, which the City alleges it paid on his behalf
for monthly coverage from January 1, 2016 to March 31, 2016. See R.R. at 20a;
Complaint ¶ 31; see also R.R. at 117a-118a; Complaint Ex. 6.
             Also in the February 11, 2016 Letter, City Administrator Gill
acknowledged that Captain Edgell asked when he was going to start receiving the
$400.00 per month payment, and what he needed to do to ensure it. See id.;
Complaint ¶ 32; see also R.R. at 117a-118a; Complaint Ex. 6. City Administrator
Gill recalled that he strongly encouraged Captain Edgell to make provisions as soon
as possible to attain alternative health insurance (under the CBA provisions) or pay
the $10,453.25, less the $400.00 per month, by the end of February 2016. See id.
City Administrator Gill advised Captain Edgell that it was imperative for Captain


                                          5
Edgell to contact him so the City’s Human Resource Department could notify MEIT.
See id.
             By February 20, 2016 letter (February 20, 2016 Letter), Captain Edgell
notified City Administrator Gill that Captain Edgell and his spouse obtained health
insurance under the University of Pittsburgh Medical Center (UPMC) Platinum
Health Plan in February 2016, at their own expense. See R.R. at 21a; Complaint ¶
34; see also R.R. at 120a; Complaint Ex. 7. Since February 2016, when Captain
Edgell and his spouse were removed from the City’s health insurance policy, they
incurred monthly costs of $1,403.16 to maintain the UPMC Health Plan (which
amount gradually decreased to $949.75 a month). See id.; Complaint ¶ 35. Captain
Edgell explained to City Administrator Gill that he had to obtain the UPMC Health
Plan insurance because the City placed him on the expensive COBRA coverage
rather than keeping him on the City’s plan for one year, or instead of paying him the
$400.00 monthly payment toward his own coverage, as requested and per the CBA.
See id. Also, by the February 20, 2016 Letter, Captain Edgell requested payment of
the $400.00 monthly payment to help offset his UPMC Health Plan insurance cost,
per the CBA. See id.
             Captain Edgell contacted his Union representative, who raised the issue
with the City. During a March 2, 2016 meeting, City Administrator Gill asked Union
President James Price and Captain Edgell to put the issue in writing, so the City
could address it. See R.R. at 22a; Complaint ¶ 36. Captain Edgell submitted his
proof of UPMC Health Plan insurance coverage to the City in March 2016. See id.;
Complaint ¶ 37; see also R.R. at 121a; Complaint Ex. 8. When Captain Edgell
received no response regarding the $400.00 monthly payment, he followed up with
City Administrator Gill on April 1, 2016. See id.
             City Administrator Gill asked Captain Edgell why he purchased health
insurance through UPMC. See id. Captain Edgell responded that he wanted the
                                         6
$400.00 per month to offset his payments to UPMC, since the UPMC Health Plan
insurance for himself and his spouse was already in effect. See id. From the time
Captain Edgell and his spouse were removed from the City’s health insurance in
February 2016 until February 2018, when he began receiving health insurance
through his new employer that offered full benefits, Captain Edgell paid $1,403.16
per month to maintain separate health insurance for himself and his spouse under the
UPMC Health Plan. See id.; Complaint ¶ 39; see also R.R. at 124a; Complaint Ex.
9.


                                             Facts
              On August 20, 2019, Appellants filed the Complaint, therein alleging
two breach of contract counts, and seeking $22,053.35, plus ongoing payments, for
the insurance premiums Captain Edgell paid under COBRA and the UPMC Health
Plan, and will continue to pay until the age of 65, see R.R. at 26a, plus $23,194.80
for a retroactive pay increase Captain Edgell should have received from January 1,
2015 to July 31, 2015.6 See R.R. at 27a. On November 12, 2019, Appellees filed
their Preliminary Objections.7 The trial court heard oral argument on February 12,
2020. On May 11, 2020, the trial court sustained Appellees’ Preliminary Objection
concerning subject matter jurisdiction, concluding: “[Appellants] failed to abide by

       6
          The parties’ Interest Arbitration Agreement effective January 1, 2015 through December
31, 2018, provided for a 2% across the board increase retroactive to January 1, 2015. See R.R. at
26a; Complaint ¶ 52; see also R.R. at 73a; Complaint Ex. 3. Captain Edgell was a City police
officer, and a member of the Union’s Bargaining Unit in 2015, until he retired on July 30, 2015,
after which he began receiving his pension and payout of vested benefits under the CBA. See id.;
Complaint ¶ 54. Captain Edgell alleges that he did not receive the retroactive 2% wage increase
payable to him from January 1, 2015 to July 30, 2015, once the new CBA was approved. See id.;
Complaint ¶ 56. Had he received said increase retroactive to January 1, 2015, his hourly wage
would have increased to an estimated $19.33 per hour for an estimated base rate increase of
$23,194.80 from January 1, 2015 to July 31, 2015. See R.R. at 27a; Complaint ¶ 57.
        7
           Although Appellees filed multiple objections, only the objection to subject matter
jurisdiction was sustained.
                                               7
[the CBA’s and the Public Employe Relations Act’s (PLRA)8] mandatory grievance
and/or arbitration procedures and[,] as a result, [Appellants] deprived th[e trial c]ourt
of subject matter jurisdiction.” R.R. at 272a; Trial Ct. May 11, 2020 Op. at 7.
However, the trial court overruled Appellees’ Preliminary Objection requesting
dismissal based on Appellants’ failure to comply with the CBA’s grievance
procedures, concluding: “The issue of the applicability of the CBA and its[] terms
to [Captain] Edgell, as a retiree, is in clear dispute.” R.R. at 273a; Trial Ct. May 11,
2020 Op. at 8.
              On June 8, 2020, Appellants filed a Motion for Reconsideration. On
June 9, 2020, the trial court granted the Motion for Reconsideration, and scheduled
a hearing to determine the merits thereof. On June 22, 2020, the trial court heard
oral argument. On August 19, 2020, the trial court amended its May 11, 2020 order,
sustaining Appellees’ Preliminary Objection and dismissing the Complaint, ruling:
“Based on the clear language of Section 9.07 [of the Ordinance/Pension Plan9], the
[trial c]ourt finds that the appeal procedure listed does apply to [Captain Edgell] and
that [Captain Edgell] is required to abide by the terms agreed upon.” R.R. at 386a;
Trial Ct. Aug. 19, 2020 Op. at 2.             “Accordingly, [Appellees’] [P]reliminary
[O]bjection requesting dismissal because [Captain Edgell] failed to follow the
grievance procedure listed in the CBA should be sustained.” Id. Appellants
appealed to this Court.10 On October 5, 2020, the trial court filed an order pursuant

       8
         Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301.
       9
          The City enacted an ordinance, relative to the establishment and maintenance of
employees’ pension, annuity, insurance and benefit fund or funds, to amend certain provisions of
the pension plan or program applicable to the City police employees. See R.R. at 329a.
       10
               ‘Where a [trial court] dismisses a complaint based on preliminary
               objections, this Court’s review is limited to determining whether the
               trial court committed an error of law or an abuse of discretion.’
               When considering preliminary objections, [this Court] must accept
               as true all well-pleaded material facts alleged in the complaint and
               all reasonable inferences deducible therefrom. A preliminary
                                               8
to Pennsylvania Rule of Appellate Procedure (Rule) 1925(b) directing Appellants to
file a Concise Statement of Errors Complained of on Appeal (Rule 1925(b)
Statement). On October 14, 2020, Appellants filed their Rule 1925(b) Statement.


                                       Discussion
             Appellants argue that the trial court erred by dismissing the Complaint
for lack of subject matter jurisdiction due to Appellants’ failure to exhaust remedies
under the CBA where the CBA’s clear terms permit only regular, full-time, presently
employed officers to process CBA disputes pursuant to the grievance procedure.
Specifically, Appellants contend that Articles II and XV of the CBA explicitly limit
grievances to City employees, and Captain Edgell ceased to be an employee upon his
retirement date, only after which he became aware of the City’s breach/violation of
the CBA when the benefit was not paid.
             Appellees rejoin that, by the CBA’s plain language and the
Ordinance/Pension Plan, “a retired officer is entitled to grieve CBA pension benefit
disputes - including disputes relating to bargained-for retirement benefits in the CBA
- under the CBA’s grievance procedure.” Appellees’ Br. at 19. Appellees maintain
that Captain Edgell “not only was permitted to pursue the CBA grievance procedure
in accordance with Section 9.07 of the Ordinance/Pension Plan addressing the appeal



              objection should be sustained only in cases when, based on the facts
              pleaded, it is clear and free from doubt that the facts pleaded are
              legally insufficient to establish a right to relief. Because a
              preliminary objection in the nature of a demurrer presents a question
              of law, this Court’s standard of review of a court of common pleas’
              decision to sustain a demurrer is de novo and the scope of review is
              plenary.
Laskaris v. Hice, 247 A.3d 87, 89 n.5 (Pa. Cmwlth. 2021) (quoting Brown v. Wetzel, 179 A.3d
1161, 1164 n.2 (Pa. Cmwlth. 2018)).


                                            9
procedure for retirees, but he was required to pursue this procedure and arbitrate his
CBA claims.” Id.
                Article II of the CBA provides, in relevant part:
                ARTICLE II - RECOGNITION
                A. The City hereby recognizes the Union as the exclusive
                bargaining agent for all Police Officers of the City . . . ,
                excluding the Chief of the Bureau of Police.
                B. All members in this bargaining unit shall consist only
                of such regular full[-]time employees as hereinbefore
                defined and enumerated.[11, 12]
R.R. at 33a. Article XV, Section 1 of the CBA states:
                ARTICLE XV - GRIEVANCE PROCEDURE
                SECTION 1 - GENERAL
                A. It shall be the policy of the City to encourage a
                harmonious and cooperative relationship with its
                employees and to resolve employee grievances in
                accordance with fair and orderly procedures.
                B. A grievance is defined as a dispute concerning the
                interpretation, application, or alleged violation of a
                specific term or provision of this [CBA].
                C. It is recognized that employees may preliminarily
                discuss any grievance with the Grievance Committee of
                the Union, prior to submitting a formal grievance. An
                employee is entitled to select the Union or its accredited
                representative to represent him/her during all steps of the
                grievance procedure which follows.
                D. All grievances which may arise by virtue of this
                [CBA] or otherwise, excluding those pertaining to



       11
            The record does not contain any predecessor CBA’s definition of a regular full-time
employee.
       12
          Article XVI, Section 1(A) of the CBA states: “The provisions of [the CBA] shall be
applied equally to all employees in the bargaining unit . . . .” R.R. at 48a.
                                               10
                suspension, or termination, shall be adjusted in the
                following manner.
R.R. at 45a-46a (italic and bold text emphasis added).
                Article XV, Section 2 of the CBA specifies:
                SECTION 2 - Steps
                ....
                D. If the employee is not satisfied with the disposition of
                his/her grievance at the third step, he/she may appeal to
                arbitration within five (5) workdays after receiving the
                decision at the third step or in not less than twenty (20)
                workdays nor more than twenty-five (25) workdays after
                the grievance was presented at the third step. A request
                for arbitration may be initiated by the Union serving upon
                the City a notice in writing of an intent to proceed to
                arbitration. The notice shall identify the [CBA] provision
                in dispute, the issue(s) to be determined, and the
                employee(s) involved. Upon receipt of a notice requesting
                arbitration, the parties shall meet to select an arbitrator in
                accordance with the requirements of [what is commonly
                referred to as] Act 111.[13]

R.R. at 46a-47a. Further, Article XVIII, Section 1 of the CBA mandates, in relevant
part: “The City and the Union agree that health, welfare and pension benefit plans
shall be maintained for the benefit of the employees covered by [the CBA], the
provisions of which are deemed to be a part of [the CBA]. These plans shall be
effective and concurrent with [the CBA].” R.R. at 51a (emphasis added).
                The Ordinance/Pension Plan mandates:

                  OFFICIAL CITY . . . ORDINANCE NO. 1 OF 2009
                           CITY . . . POLICE PENSION PLAN
                   (as amended and restated, effective January 1, 2007)
                ....


      13
           Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.12.
                                               11
               ARTICLE IX
               ADMINISTRATION
               ....
               9.07 Appeal Procedure - Any person whose application
               for retirement benefits is denied, who questions the
               amount of benefit paid, who believes a benefit should have
               commenced which did not so commence or who has
               made some other claim arising under the Plan[14]
               (“Claimant”), shall have the right to an Election of
               Remedies.      The Claimant may contest the Plan
               Administrator’s determination through the grievance and
               arbitration provisions of the [CBA]. Alternatively, the
               Claimant may seek resolution of the claim(s) under the
               procedure hereinafter set forth.
               ....
               (f) Nothing contained herein is intended to abridge any
               right of a Claimant to appeal any final decision hereunder
               to a court of competent jurisdiction under [Section 2 of the
               Local Agency Law,] 2 Pa.C.S.[] [§] 752 (“Any person
               aggrieved by an adjudication of a local agency . . . shall
               have the right to appeal therefrom.”). No decision
               hereunder is a final decision from which such an appeal
               may be taken until the entire appeal procedure of []
               [S]ection 9.07 of the Plan has been exhausted. The
               appeals of arbitration awards for Claimants utilizing the
               grievance and arbitration provisions of the [CBA] shall
               follow the procedure set forth in the Pennsylvania Judicial
               Code.

R.R. at 330a (italic and bold emphasis added).
               Retirement      benefits    are        addressed   in   Article    IV    of    the
Ordinance/Pension Plan, which provides, in relevant part:




       14
            Article I, Section 1.29 of the Ordinance/Pension Plan provides: “‘Plan’ shall mean the
City . . . Police Pension Plan.” R.R. at 82a.


                                                 12
               ARTICLE IV
               RETIREMENT BENEFITS
               4.01 Normal Retirement - Each [Plan p]articipant shall be
               entitled to a Normal Retirement Benefit after retirement
               on or after attainment of Normal Retirement Age.
               4.02 Normal Retirement Benefit - Each [Plan p]articipant
               who shall become entitled to a benefit pursuant to
               [S]ection 4.01 [of the Ordinance/Pension Plan] shall
               receive a benefit commencing on the [Plan p]articipant’s
               Normal Retirement Date and paid in the Normal Form as
               provided in [S]ection 7.01 [of the Ordinance/Pension
               Plan]. The monthly amount of the Normal Retirement
               Benefit shall be equal to fifty percent (50%) of the [Plan
               p]articipant’s Average Compensation, plus Service
               Increment Benefit, if any.
               4.03 Late Retirement Benefit - A [Plan p]articipant may
               continue in [e]mployment beyond the attainment of
               Normal Retirement Age subject to the Employer’s rules
               and regulations regarding retirement age. If a [Plan
               p]articipant who has met the requirements of [S]ection
               4.01 [of the Ordinance/Pension Plan] continues in
               [e]mployment beyond the [Plan p]articipant’s Normal
               Retirement Date, there shall be no retirement benefits paid
               until [e]mployment has ceased and the [Plan p]articipant’s
               retirement actually commences. . . .

R.R. at 85a.
               In the instant case, Appellants allege in the Complaint that Captain
Edgell’s removal from the City’s health insurance in January 2016 should have
triggered the payment of the up to $400.00 monthly allowance to Captain Edgell,
per the CBA, so he could obtain health insurance for himself and his spouse. See
R.R. at 19a; Complaint ¶ 28. Further, Appellants aver that since Captain Edgell and
his spouse were removed from the City’s health insurance policy in February 2016,
Captain Edgell has incurred monthly costs of $1,403.16 to maintain separate health
insurance with the UPMC Health Plan until February 2018, when he began receiving


                                           13
health insurance through his new employer. See R.R. at 22a; Complaint ¶ 39.
Finally, Appellants, in the Complaint’s prayer for relief, seek $22,053.35, plus
ongoing amounts, for the insurance premiums Captain Edgell has paid and will
continue to pay until the age of 65, see R.R. at 26a, plus $23,194.80 for a retroactive
pay increase he should have received from January 1, 2015 to July 31, 2015. See
R.R. at 27a.
               The Pennsylvania Supreme Court has explained:

               The General Assembly, pursuant to this constitutional
               authorization, enacted Act 111. Section 1 of Act 111
               states “[p]olicemen . . . have the right to bargain
               collectively with their public employers concerning the
               terms and conditions of their employment, including
               compensation, hours, working conditions, retirement,
               pensions and other benefits, and shall have the right to an
               adjustment or settlement of their grievances or disputes in
               accordance with the terms of this act.” 43 P.S. § 217.1.
               Further, Section 4 of Act 111 provides, in part, that
               disputes may be resolved by arbitration “[i]f[,] in any case
               of a dispute between a public employer and its policemen
               . . . [,] the collective bargaining process reaches an impasse
               and stalemate . . . .” 43 P.S. § 217.4(a). In [City of
               Philadelphia v.] International Ass[’n] of Firefighters, [999
               A.2d 555 (Pa. 2010),] this Court analyzed the history and
               development of Act 111 and concluded “it is apparent
               that the General Assembly intended that the scope of
               collective bargaining set forth in Section 1 [of Act 111]
               be viewed broadly, to encompass any subject that is
               rationally related to the ‘terms and conditions of
               employment,’ including employee ‘compensation,
               hours, working conditions, pensions, retirement and
               other benefits.’” Int’l Ass’n of Firefighters, 999 A.2d at
               569 (citing 43 P.S. § 217.1; Borough of Ellwood City v.
               P[a.] L[ab.] R[els.] B[d.], . . . 998 A.2d 589 ([Pa.] 2010)).

City of Arnold v. Wage Policy Comm. of City of Arnold Police Dep’t, 171 A.3d 744,
749-50 (Pa. 2017) (emphasis added). “In Pennsylvania, an employee who is a
beneficiary of a collective bargaining agreement is bound by the terms of the


                                            14
agreement relating to his pursuit of remedies.” Am. Tel. & Tel. v. Clifford, 593 A.2d
903, 904 (Pa. Super. 1991).
               Preliminarily, Appellants claim that Captain Edgell is entitled to certain
benefits he did not receive pursuant to the CBA. However, Appellants maintain that,
because, due to his retirement, Captain Edgell is no longer a City employee, the CBA
does not apply to him. This Court disagrees.
               “[A]lthough the retirees are not part of the current bargaining unit,
this does not omit them from the benefits bargained for them by a prior
bargaining unit that negotiated a previous [collective bargaining agreement].”
Hempfield Area Sch. Dist. v. Pa. Lab. Rels. Bd., 920 A.2d 222, 226 (Pa. Cmwlth.
2007) (emphasis added).15           Here, “the CBA specifically addressed retirement
benefits and made reference to ‘retirees’ in Article X[VIII, Section 3] of the CBA.”
Hempfield, 920 A.2d at 226. In particular, Article XVIII, Section 3 of the CBA,
entitled Employees Retiring During the Term of the Agreement, sets forth health
benefits that do not begin until after an employee retires. That provision states, in
pertinent part: “Employees who retire during the term of [the CBA] . . . shall be


       15
           Cf. Borough of Dunmore v. Arnone (Pa. Cmwlth. No. 783 C.D. 2019, filed Mar. 6, 2020).
In Dunmore, this Court held that the collective bargaining agreement clearly limited the grievance
process to employees, and because the appellant firefighters were retirees and not employees, they
were not bound by the grievance process. However, the only portion of the collective bargaining
agreement the Court referenced was the grievance procedure which specifically referred to
employees, and provided: “Should any [e]mployee or group of [e]mployees feel aggrieved as a
result of any condition arising out of the employer-[e]mployee relationship, . . . adjustment shall
be sought as follows by the [e]mployee, with the assistance of the [u]nion[.]” Dunmore, slip op.
at 7 (emphasis added). Here, Article XV (Grievance Procedure), Section 1(D) of the CBA
provides: “All grievances which may arise by virtue of this [CBA] or otherwise, excluding
those pertaining to suspension, or termination, shall be adjusted in the following manner.” R.R.
at 46a (emphasis added). Further, the Ordinance/Pension Plan specifically refers to retired police
officers. Both the CBA and the Ordinance/Pension Plan (which is incorporated into the CBA),
direct that the CBA applies to any disputes thereunder. Accordingly, Dunmore does not control
in the instant matter.


                                                15
eligible to receive up to $400.00 per month with this money to be used to obtain
post[-]retirement health care insurance.” R.R. at 56a. Further, Article XVIII,
Section 1 of the CBA mandates, in relevant part: “The City and the Union agree that
health, welfare and pension benefit plans shall be maintained for the benefit of the
employees covered by [the CBA], the provisions of which are deemed to be a part
of [the CBA]. ” R.R. at 51a. Moreover, Section 9.07 of the Ordinance/Pension Plan
clearly provides that retirees “may contest the Plan Administrator’s determination
through the grievance and arbitration provisions of the [CBA],”16 R.R. at 330a
(emphasis added), thus, evidencing that the CBA’s grievance procedure applies to
retirees.
               As the CBA’s terms regarding health benefits, which Appellants are
alleging the City violated, apply to Captain Edgell, so too do the CBA’s terms
regarding the resolution of disputes thereunder. See City of Arnold, 171 A.3d at 755
(The collective bargaining agreement applied to a police officer’s widow who
disputed her pension benefits because “the pension benefit was a specific term or
condition of employment arising from [the police officer’s] employment as a [c]ity
police officer, [and] the benefit was incorporated into the parties’ [collective
bargaining agreement][.]”)17 (emphasis added). Therefore, this Court will examine
the CBA to determine if Captain Edgell was required to utilize the grievance
procedure.18

       16
           Article XVIII, Section 1 of the CBA mandates, in relevant part: “The City and the Union
agree that health, welfare and pension benefit plans shall be maintained for the benefit of the
employees covered by [the CBA], the provisions of which are deemed to be a part of [the CBA].”
R.R. at 51a.
        17
           The issue before the Court was whether the arbitrator had jurisdiction to determine the
dispute. The City of Arnold Court ruled: “[T]he arbitrator had subject matter jurisdiction under
Act 111 and the [collective bargaining agreement] to adjudicate th[e] dispute because the surviving
spouse’s pension benefit was incorporated into the [collective bargaining agreement].” Id. at 757.
        18
           Because Appellants are not disputing any matters related to Captain Edgell’s pension,
this Court agrees with Appellants that the Ordinance/Pension Plan does not apply. See R.R. at
                                                16
               Article XV, Section 1(D) of the CBA provides that the grievance
procedure applies to “[a]ll grievances which may arise by virtue of this [CBA] or
otherwise,” R.R. at 46a, with the exception of an employee’s “suspension or
termination” in which case, Article XV, Section 7(A) of the CBA directs that the
employee “may elect to not proceed in accordance with [the grievance procedure]
and instead elect to proceed in accordance with Civil Service procedures set forth by
statute.” R.R. at 48a. Further, Article XV, Section 1(B) of the CBA instructs: “A
grievance is defined as a dispute concerning the interpretation, application, or
alleged violation of a specific term or provision of this [CBA].” R.R. at 45a.
               Appellants averred that Captain Edgell should have received the
payment of the up to $400.00 monthly allowance in January 2016, per the CBA,
but he did not. See R.R. at 19a; Complaint ¶ 28. Thus, Appellants alleged a CBA
violation, and Captain Edgell’s exclusive remedy is the grievance procedure.
Because Captain Edgell did not file a grievance, the trial court properly concluded
that it did not have subject matter jurisdiction over that claim.
               In addition, Appellants alleged that Captain Edgell should have
received a retroactive pay increase from January 1, 2015 to July 31, 2015. See R.R.
at 27a. They aver that Captain Edgell was entitled to the retroactive pay increase
because he was “employed at the City. . . Police Department, and [was] a member
of the Union’s Bargaining Unit” from January 1, 2015 through July 30, 2015. R.R.
at 26a; Complaint ¶ 54. Article X, Section 3 of the CBA provides: “Grievances
regarding wage classification and rate of pay of any individual member of the Union
shall be settled in accordance with the procedures hereinafter provided for the


329a (Ordinance/Pension Plan Preamble defining “City . . . Pension Plan” as the “Plan”). As
Captain Edgell’s “claims” do not “aris[e] under the Plan,” see R.R. at 330a, Section 9.07 of the
Ordinance/Pension Plan, and are not retirement benefits as that term is described in Article IV of
the Ordinance/Pension Plan, see R.R. at 85a, the applicable appeal procedure therein does not
apply.
                                               17
settlement of grievances in Article XV [(Grievance Procedure)].” R.R. at 41a.
Because Captain Edgell did not follow the CBA’s grievance procedure to address
his rate of pay as required under the CBA, the trial court properly concluded that it
did not have subject matter jurisdiction over such claim.


                                        Conclusion
              “[A]ccept[ing] as true all well-pleaded material facts alleged in the
[C]omplaint and all reasonable inferences deducible therefrom[,]” as this Court
must, “it is clear and free from doubt that the facts pleaded are legally insufficient to
establish a right to relief.” Laskaris v. Hice, 247 A.3d 87, 89 n.5 (Pa. Cmwlth. 2021)
(quoting Brown v. Wetzel, 179 A.3d 1161, 1164 n.2 (Pa. Cmwlth. 2018)).
Accordingly, the trial court properly sustained the Preliminary Objection and
dismissed the Complaint.
              For all of the above reasons, the trial court’s order is affirmed.19




                                           _________________________________
                                           ANNE E. COVEY, Judge




       19
          “An appellate court may affirm on other grounds where grounds for affirmance exist.”
Martel v. Allegheny Cnty., 216 A.3d 1165, 1168, n.2 (Pa. Cmwlth. 2019).


                                             18
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Douglas Edgell and Aliquippa-Hopewell  :
Fraternal Order of Police James W.     :
Naim Memorial Lodge No. 26,            :
                   Appellants          :
                                       :
               v.                      :
                                       :
City of Aliquippa and Dwan B. Walker, :
Mayor/Council President; Matthew       :
Mottes, Council Member; Donald C.      :
Walker III, Council Member; Jennifer :
Milliner, Council Member; Arthur J.    :
Piroli, Jr., Council Member; Samuel L. :    No. 860 C.D. 2020
Gill, City Administrator               :

                                   ORDER

            AND NOW, this 4th day of March, 2022, the Beaver County Common
Pleas Court’s August 19, 2020 order is affirmed.



                                      _________________________________
                                      ANNE E. COVEY, Judge